Revised May 18, 2000

                           UNITED STATES COURT OF APPEALS
                                     For the Fifth Circuit
                            ___________________________________

                                        No. 99-20319
                            ___________________________________

                                   DEREK JOHNSTON FINLAY,
                                       Petitioner-Appellant,

                                                   v.

                     IMMIGRATION AND NATURALIZATION SERVICE,
                                 Respondent-Appellee.

                            ___________________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                            ___________________________________

                                             May 4, 2000

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:

                                          BACKGROUND

        Finlay appeals the district court’s dismissal of his petition for a writ of habeas corpus. The

district court dismissed his petition for lack of jurisdiction. Finlay received a final order of

removal (deportation) in May 1998, stemming from the revocation of parole after a 1992 arson

conviction. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA)

limited the jurisdiction of the federal courts to review certain deportation orders. See 8 U.S.C. §

1252(g).

        Specifically, under the IIRIRA, an alien has 30 days to appeal his order, and appeal can
                                                                                                       2

only be to the courts of appeals, not the district courts. Because Finlay failed to appeal to the

court of appeals within 30 days, his statutory appeal is barred. Finlay, however, asserts that

alternative jurisdiction exists because the IIRIRA did not clearly and explicitly eliminate habeas

corpus jurisdiction under 28 U.S.C. § 2241.

                                            ANALYSIS

       This Court recently decided the extent to which federal habeas review has survived the

IIRIRA’s jurisdictional limitations.1 See Max-George v. Reno, 205 F.3d 194 (5th Cir. Feb. 24,

2000); see also Garnica-Vasquez v. Reno, Et Al., No. 99-50271 (5th Cir. 2000) (filed

simultaneously with the instant case and dismissed for lack of jurisdiction). Max-George and the

current case each present essentially the same factual scenario: The Board of Immigration Appeals

entered a final removal order against a resident alien who had been convicted of an aggravated

felony. The alien did not directly appeal the removal order. The alien then attempted to seek

federal habeas relief under § 2241. In each case, the alien’s substantive complaint was that his

due process rights were violated by the retroactive application of a rule that categorized his prior

offense as a conviction for an aggravated felony.

       In Max-George, this Court held that IIRIRA’s permanent rules removed all federal habeas

jurisdiction under § 2241 with regard to orders of removal that fall within 8 U.S.C. § 1252

(a)(2)(C), a provision which applies to the removal of certain criminal aliens. See id. at 201. Not

only was habeas jurisdiction under § 2241 removed, but any remaining habeas jurisdiction under

the Constitution was insufficient to encompass the Appellant’s claim, which was essentially a


   1
     In the instant case, the deportation proceedings against the Appellant began after April 1,
1997, and thus this case is governed by the IIRIRA permanent rules. See Max-George v. Reno,
205 F.3d at 197 n.3 (5th Cir. Feb. 24, 2000).
                                                                                                         3

claim for a “‘review of [a] discretionary decision[] by the political branches of government.’” See

id. at 202. (quoting Yang v. INS, 109 F.3d 1185, 1195 (7th Cir. 1997)). This court also noted that

a retroactively applied criminal categorization in the immigration context was not a due process

violation. See Max-George, 205 F.3d at 200 (citing Requena-Rodriguez v. Pasquarell, 190 F.3d

299, 308 (5th Cir. 1999) (“‘Congress has the authority to make past criminal activity a new ground

for deportation.’”)).

        Finlay claims that the application of an Ex Post Facto law denied him the chance to obtain

discretionary relief from removal. Specifically, Finlay was convicted of arson in 1992, but arson

was not determined to be an aggravated felony for the purposes of the INA until 1994. Having

been convicted of an aggravated felony, Finlay was not entitled to discretionary relief. See INA §

238 (b)(5). As previously noted, however, it is well-settled that Congress can attach new

immigration consequences to past criminal activity. See Requena-Rodriguez, 190 F.3d at 308.

Moreover, the denial of discretionary relief does not rise to the level of a constitutional violation,

even if Finlay had been eligible for it. See, e.g., Tefel v. Reno, 180 F.3d. 1286, at 1300 (11th Cir.

1999). Thus Finlay suffered no constitutional violations.

                                           CONCLUSION

        Because Finlay’s Ex Post Facto claim is essentially the same due process claim in Max-

George, the holding of Max-George dictates that the district court’s dismissal of Finlay’s habeas

petition be affirmed. As the court in Max-George noted: “[U]nless a petitioner proves that his or

her claims are within the writ constitutionally protected (a situation which . . . is unlikely), we

must summarily dismiss for lack of jurisdiction.” Id. at 202. Accordingly we AFFIRM the district

court’s dismissal of Finlay’s habeas petition for lack of jurisdiction.
4